Rombatxeb, P. J.,
delivered the opinion of the court on motion for rehearing.
The plaintiff moves for. a rehearing on the ground that the judgment is opposed to Coleman v. Knights of Honor, 18 Mo. App. 189, and Hammerstein v. Parsons, 29 Mo. App. 509, and on the further ground that the opinion ignores the fact that the gist of his action is to obtain relief against the effects of the alleged fraudulent conspiracy between Creath and the officers of the benefit association.
*126Tlie first point rests on the misconception of the points decided in the cases cited, which are to the effect that the rules of the association form a contract between the parties on the terms of which the association has the right to insist against any claimant. No decided case goes to the extent that the contract cannot be modified or even entirely abrogated by the concurrent action of the association and the member, when by such action no vested rights are impaired. An administrator can in the nature of things have no vested rights in the contracts of his decedent, during the lifetime of the latter. The plaintiff falls into the error of considering himself a beneficiary, whose rights cannot be affected by his intestate, except in strict conformity with the terms of the contract. In point of fact the plaintiff is no beneficiary at all. He is named in the certificate ior the purpose of preventing a, lapse upon the happening of certain contingencies, but beyond that he has no rights. His rights are purely derivative and can in no event be greater than those of his intestate.
The second point rests on a misconception of the law, by which the rights of an administrator are determined. There is not a particle of evidence of any attempt to defraud Moris on, or that Morlson did not intend tó part with his interest. The claim is not that any fraud was practiced on the decedent, but is in substance that one was practiced with the concurrence of the decedent on his administrator. No contract can be avoided by an administrator on the ground of the fraud of his decedent; That has been decided as early as McLaughlin v. McLaughlin, 16 Mo. 242, and has since been re-affirmed repeatedly, George v. Williamson, 26 Mo. 190; Merry v. Fremon, 44 Mo. 522; Jackman v. Robinson, 64 Mo. 292; Zoll v. Soper, 75 Mo. 462.
Motion overruled and rehearing denied.
All concur.'